Citation Nr: 1241710	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-29 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for depression, claimed as secondary to Hepatitis C.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On her VA Form 9, the Veteran requested a Board hearing.  However, in September 2011, she submitted correspondence indicating she wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease manifesting in Hepatitis C during active service. 

2.  Symptoms of Hepatitis C were not chronic in service. 

3.  Symptoms of Hepatitis C have not been continuous since service separation. 

4.  The Veteran's Hepatitis C is not related to her active service.

5.  The Veteran did not sustain an injury or disease manifesting in depression during active service. 
 
6.  Symptoms of depression were not chronic in service.

7.  Symptoms of depression have not been continuous since service separation.

8.  The Veteran's currently diagnosed depression is not related to active service.

9.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hepatitis C have not been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely February 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter included the criteria for substantiating a secondary service connection claim.  In addition, the letter described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA opinion with regard to the Hepatitis C claim, and the Veteran's statements.  

A VA examination was obtained in March 2010 with regard to the question of whether the Veteran's Hepatitis C is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2010 VA examination obtained in this case is adequate as to the question of whether the Veteran's Hepatitis C is related to active service.  Although the VA examiner stated he could not provide a nexus opinion without resort to speculation, he explained why he could not provide an opinion.  The VA examiner's conclusion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as an interview of the Veteran.  The VA examiner considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provided a complete explanation for why he could not provide an opinion, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Hepatitis C claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that no VA opinion has been obtained addressing the question of whether the Veteran's depression is either directly related to active service or to Hepatitis C; however, the Board finds that a VA examination or opinion is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran has not contended that her depression began during or is otherwise directly related to active service.  In addition, as discussed below, the Veteran's service treatment records are negative for chronic symptoms or a diagnosis of depression.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to depression in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of depression in service and no continuity of symptoms of depression since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for depression.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  Moreover, service connection has not been granted for Hepatitis C (or any other disability), so there is no possibility that a VA examination or opinion could aid in substantiating the claim for secondary service connection.  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's depression would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's depression and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion regarding direct or secondary service connection would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cirrhosis of the liver, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hepatitis C

The Veteran contends that she contracted Hepatitis C during active service.  Specifically, she avers that air guns were used to administer vaccinations during active service, and that she contracted the virus from the air gun.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during active service, and that the weight of the evidence demonstrates that symptoms of Hepatitis C, cirrhosis, or other liver problems were not chronic in service.  Both the August 1970 enlistment and April 1973 separation examination reports are negative for Hepatitis C or findings of liver problems.  In short, there are no complaints, symptoms, findings, history, diagnoses, or treatment of Hepatitis C or liver problems during active service.  Moreover, there is no documentation of vaccination via air gun during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of Hepatitis C or liver problems have not been continuous since separation from active service in May 1973.  Following service separation in May 1973, the evidence of record does not show any complaints, diagnosis, or treatment for Hepatitis C until March 2005, when VA treatment records indicate that lab work revealed the presence of Hepatitis C.  The absence of post-service complaints, findings, diagnosis, or treatment for over thirty years after service separation until 2005 is one factor that tends to weigh against a finding of continuous symptoms of Hepatitis C or liver problems after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The Board also finds that the weight of the evidence demonstrates that cirrhosis of the liver did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diagnosis or findings of liver cirrhosis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.114, Diagnostic Code 7312 (2011).  The evidence shows the first assessment of cirrhosis more than 35 years after service separation in 2010.  For these reasons, the Board finds that liver cirrhosis, first diagnosed in 2010, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for liver cirrhosis are not applicable in this case.  
38 C.F.R. §§ 3.307, 3.309.

Additional evidence showing that Hepatitis C or liver problem symptoms have not been continuous since service separation includes VA treatment records from 2004 that do not indicate any history, treatment, symptoms, findings, complaints, or diagnosis of Hepatitis C or other liver problems.  In addition, the Veteran indicated on her January 2010 VA Form 21-526 that she was first treated for Hepatitis C in April 2005.     

With regard to the Veteran's more recent assertions made as part of the current compensation claim that she has had Hepatitis C since separation from service in May 1973, the Board finds that, while the Veteran is competent to report the onset of Hepatitis C symptoms, her recent report of continuous Hepatitis C symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous Hepatitis C symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any complaints, findings or diagnoses of Hepatitis C, and the lack of any post-service documentation of treatment or diagnoses of Hepatitis C for more than 30 years after service separation until 2005.    

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed Hepatitis C is not related to her active service.  The Veteran was afforded a VA examination in March 2010, as mentioned above.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and physical examination of the Veteran.  On questioning, the Veteran denied any risk factors for Hepatitis C, including a blood transfusion prior to 1992, intravenous drug use, exposure of skin or mucus membranes to accidental needle exposure, association with any persons with known Hepatitis C, hemodialysis, tattoos, and intranasal drug use.  Rather, the examiner noted that the Veteran was convinced that she contracted Hepatitis C from an air gun during active service.  The Veteran stated that she was immunized during boot camp; however, she stated that she recalled that they were using a needle for vaccinations and that she did not recall the actual use of an air gun rather than a needle.  

The March 2010 VA examiner concluded that the Veteran was not actually familiar with an air gun.  He assessed Hepatitis C with cirrhosis of the liver, and stated that the exact reason why the Veteran contracted Hepatitis C was unknown, noting that the etiology of Hepatitis C remained unknown in 30 percent of all cases.  Moreover, the VA examiner stated that Hepatitis C, etiology unknown, was a far more common diagnosis than Hepatitis C secondary to air gun, which was actually a diagnosis indicating only probability.  In addition, the VA examiner stated it was an administrative matter for VA to decide when the Veteran was immunized for Hepatitis C with an air gun and whether there is evidence of Hepatitis C in other veterans in the same group, stating that this determination was not in the medical domain.  He concluded by stating that he could not offer an opinion without resort to speculation.    

The Board finds that the Veteran's history regarding inoculation via air gun during active service is not credible.  The Veteran has made inconsistent statements regarding both her history of being inoculated via air gun during active service as well as her post-service risk factors for Hepatitis C.  Throughout the claims process, she has stated that air guns were used during active service; however, upon further questioning at the March 2010 VA examination, she stated that she did not actually recall the use of air guns, and, in fact, remembered that they used needles to administer vaccinations.  Moreover, at the March 2010 VA examination and throughout VA treatment records, she denied any risk factors for Hepatitis C.  However, an October 2005 VA treatment note indicates that she reported several risk factors for Hepatitis C, including through either sexual transmission or sharing a razor with someone who may have been infected with Hepatitis C.  For these reasons, the Board finds her history of being inoculated via air gun during active service to be not credible, and that the weight of the evidence is against a finding that her Hepatitis C is related to active service.  

The Board has considered the Veteran's contentions that her Hepatitis C is related to an event in active service.  However, as the record does not reflect that the Veteran possesses a recognized degree of medical knowledge, her assertions as to the existence, nature and etiology of the current diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau, 492 F.3d at 1377 (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").   

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury or disease manifesting symptoms of Hepatitis C, chronic symptoms of Hepatitis C during active service, and a relationship between Hepatitis C and active service, the Board finds that the evidence weighs against the Veteran's claim of service connection for Hepatitis C.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Depression

The Veteran contends that her depression was caused or aggravated by her Hepatitis C.  Specifically, she contends that she has felt despair and isolation since she was diagnosed with Hepatitis C and given a poor prognosis.  While this claim appears to be for secondary service connection, the Board will also consider whether the depression is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting in depression in service, and that symptoms of depression were not chronic in service.  In May 1972, she reported marital problems, and the clinician suggested marital counseling; the Veteran stated she needed time to think about it.  In June 1972, she reported that she and her husband had separated.  The clinician noted that she did not appear to be particularly depressed, and that she was eating and sleeping well.  However, the Veteran said that she wanted to speak to a psychiatrist about the problem.  She was subsequently referred to and seen in the mental health unit, and the psychiatric social worker indicated that she would be followed for brief supportive therapy.  However, no psychiatric diagnosis was made.  

At the April 1972 separation examination, the Veteran checked "no" next to "depression or excessive worry," and the examining clinician indicated a normal psychiatric evaluation.  In short, the service treatment records do not demonstrate the presence of depression, including no evidence of chronic symptoms of depression during service.  In addition, the Veteran has not contended that she suffered from depressive symptoms in service or that depressive symptoms were chronic in service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that symptoms of depression have not been continuous since service separation in May 1973.  As noted above, the service separation examination in April 1973 was negative for any symptoms or diagnosis of depression.  Following service separation in May 1973, the evidence of record shows no diagnosis or treatment for depression until 2004.  The absence of post-service findings, diagnosis, or treatment for over thirty years following service separation is one factor that tends to weigh against a finding of either depression in service or continuous depressive symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran is competent to state that she had depressive symptoms at any time, including in service, she has not contended or submitted any lay or medical evidence showing that depressive symptoms have been continuous since service separation. 

The Board acknowledges that the Veteran has not been afforded a VA examination to address the question of whether her depression is related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for depression.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran is also contending that her depression is the direct result of her Hepatitis C.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  However, as the Veteran does not have service connection for Hepatitis C, service connection for depression cannot be granted as secondary to Hepatitis C as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  Moreover, the Veteran has not been granted service connection for any other disabilities.  

In this case, the record of evidence indicates that the Veteran did not incur depression or symptoms of depression during service, has not experienced continuous depression symptomatology since service, and that there is no relationship, of either causation or aggravation, between her depression and any service-connected disability, as the Veteran does not have any service-connected disabilities.  For these reasons, service connection for depression must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for depression, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Hepatitis C is denied.  

Service connection for depression is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


